Citation Nr: 1402304	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for loss of feeling and/or pain in the right leg secondary to service-connected lumbar strain.   

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training (ACDUTRA) from November 1984 to March 1985, and had active duty service from December 2003 to October 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In September 2013, the Veteran testified at a Board hearing held by videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental disorder has been raised by the record (see Board hearing transcript, pages 14, 30-31), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

      

REMAND

Service Connection for an Acquired Psychiatric Disorder

The issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, must be remanded to obtain additional VA treatment records and to obtain an addendum medical opinion.  In the July 2013 Supplemental Statement of the Case (SSOC), it is noted that treatment records from the VA Medical Center (VAMC) in Biloxi from December 2008 to June 2013 were considered, and the RO specifically noted a recent psychiatric diagnosis of adjustment disorder with mixed anxiety and depressed mood found in VA treatment records; however, with the exception of a September 2012 VA psychology note submitted by the Veteran, there are no VA treatment records from that period that have been associated with the physical claims file or the Virtual VA file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  For this reason, a remand to obtain updated VA treatment records is warranted.      

Also, although the Veteran underwent a VA psychiatric/PTSD examination in April 2013, the VA medical opinion is inadequate because the VA medical examiner did not address past positive PTSD screens (see, e.g., December 2005 and January 2008 VA preventive medicine notes), or prior and current diagnoses of PTSD made by treating VA mental health professionals (see, e.g., May 2006 VA psychiatry note showing an Axis I diagnosis of PTSD and September 2012 VA psychology note showing a diagnosis of chronic PTSD) when rendering the medical opinion that the Veteran does not suffer from PTSD.  The VA medical examiner also opined that the Veteran's depression appeared to be related to a number of factors, primarily current family issues, but did not specifically provide an opinion on whether the Veteran's current depressive disorder was causally or etiologically related to his mother's death that occurred in 2004 (i.e., during his period of active service), as has been contended by the Veteran.  Furthermore, according to the SSOC, the Veteran has a current psychiatric diagnosis of adjustment disorder with mixed anxiety and depressed mood and that psychiatric diagnosis should be addressed by the VA medical examiner.  For these reasons, an addendum medical opinion is needed.    
  
Service Connection for Loss of Feeling and/or Pain in the Right Leg

The issue of service connection for loss of feeling and/or pain in the right leg must be remanded to obtain an addendum medical opinion.  The March 2013 VA medical opinion regarding the claimed numbness of the right leg is inadequate because the VA medical examiner did not provide sufficient rationale for the medical opinion that there was insufficient evidence to warrant or confirm a diagnosis of peripheral neuropathy or radiculopathy secondary to the lumbar strain, particularly given the demonstrated diminished sensation at the dorsal base of the fourth and fifth toes of the right foot at the August 2006 VA medical examination and the assessment of neuropathy noted in a June 2006 VA primary care note.  For this reason, an addendum medical opinion is needed.    

Service Connection for Hypertension

The issue of service connection for hypertension must be remanded to provide the Veteran with a VA medical examination with a medical nexus opinion.  At the Board hearing, the Veteran asserted that the nose bleed and headaches experienced for five days during active service and for which he received medical treatment during active service were symptoms of hypertension.  The Veteran has submitted a copy of a July 2004 service treatment record showing treatment for headaches with nose bleeds for five days; however the significance of the symptoms as it relates to the Veteran's current diagnosis of hypertension is unclear.  Also, the Veteran testified at the Board hearing that these problems escalated after he returned home from service.  See Board hearing transcript, pages 21-22.  

Post-service VA treatment records show a notation of elevated blood pressure in December 2005, 14 months after service separation, and diagnosis of hypertension in March 2006, about one and one-half years after service separation.  The Veteran has not yet been afforded with a VA medical examination.  Because there is evidence of current hypertension, in-service nose bleed and headaches with unclear significance, report of continued symptoms after service, elevated blood pressure reading 14 months after service, and diagnosis of hypertension approximately one-and-a-half years after service separation, but there is insufficient evidence on the element of nexus to service to decide the case, the Board finds that a VA medical examination with a medical opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).
    
Accordingly, the issues of service connection for an acquired psychiatric disorder, to include PTSD and depression, service connection for loss of feeling and/or pain in the right leg secondary to service-connected lumbar strain, and service connection for hypertension are REMANDED for the following actions:

1.  Obtain any records pertaining to the Veteran's treatment at the Gulf Coast Veterans Health Care System and/or the Mobile VA Outpatient Clinic from March 2008 to the present and associate them with the record. 

Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Obtain a supplemental medical opinion from the April 2013 VA medical examiner who evaluated the Veteran's psychiatric disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide an opinion, for each current psychiatric diagnosis, on whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current psychiatric disability had its onset during service or is otherwise causally or etiologically related to service.

In rendering the medical opinion, the examiner should address past and current positive PTSD screens (see, e.g., December 2005 and January 2008 VA preventive medicine notes), and prior and current diagnoses of PTSD made by treating VA mental health professionals (see, e.g., May 2006 VA psychiatry note showing an Axis I diagnosis of PTSD and September 2012 VA psychology note showing a diagnosis of chronic PTSD).  If prior diagnoses of PTSD are not valid, the examiner should fully explain why.  Also, the examiner should address any other current psychiatric diagnoses rendered by VA mental health care providers, including adjustment disorder with mixed anxiety and depressed mood.  

Also, the examiner should address the Veteran's contention that his mother's death, which occurred during his period of active service, caused his current depressive disorder (or psychiatric disorder other than PTSD).   

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Obtain a supplemental medical opinion from the March 2013 VA medical examiner who evaluated the Veteran's claimed numbness and/or pain in the right leg secondary the lumbar strain disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide the following opinions:
	a) Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current disability manifested by right leg numbness and/or pain was caused by the service-connected lumbar strain?
	b) Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current disability manifested by right leg numbness and/or pain was permanently worsened beyond the natural progression of the service-connected lumbar strain? 

In rendering the medical opinion, the examiner should identify the appropriate diagnosis for the disability and address evidence of demonstrated diminished sensation at the dorsal base of the fourth and fifth toes of the right foot at the August 2006 VA medical examination and the assessment of neuropathy noted in a June 2006 VA primary care note.  If the prior diagnosis of neuropathy is not valid, the VA medical examiner should fully explain why.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

4.  Schedule the Veteran for appropriate VA medical examination for the claimed hypertension.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current hypertension had its onset during service or is otherwise causally or etiologically related to service?

In rendering the medical opinion, the examiner should address the significance of the Veteran's nose bleed and headache of five day duration for which he received medical treatment during active service in July 2004.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

5.  After any additional notification and/or development deemed necessary is undertaken, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



